ORDER
PER CURIAM.
David Keith Dabbs (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of second-degree assault in violation of Section 565.060 RSMo. 1994. The trial court found Defendant to be a prior and persistent offender, subject to an extended term of imprisonment, and sentenced Defendant to four years in the Missouri Department of Corrections. This appeal followed. We affirm.
In his sole point on appeal, Defendant alleges the trial court abused its discretion by admitting an enlarged copy of a photograph taken of the victim while he was being treated by emergency room personnel on the night of the assault. Defendant specifically argues that the increased size of the photo did not add to the probative value of the exhibit, but was calculated to inflame the jury, rendering it irrelevant and prejudicial.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).